 
 
IB 
Union Calendar No. 48 
112th CONGRESS 1st Session 
H. R. 1745 
[Report No. 112–87, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2011 
Mr. Camp (for himself, Mr. Davis of Kentucky, and Mr. Berg) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
May 23, 2011 
Reported from the Committee on Ways and Means with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
May 23, 2011 
Additional sponsor: Mr. Stivers 
 
 
May 23, 2011 
The Committee on the Budget discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
For text of introduced bill, see copy of bill as introduced on May 5, 2011 
 
 
 
 
A BILL 
To improve jobs, opportunity, benefits, and services for unemployed Americans, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Jobs, Opportunity, Benefits, and Services Act of 2011 or the JOBS Act of 2011. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Reforms of Unemployment Compensation to Promote Work and Job Creation 
Sec. 101. Consistent job search requirements. 
Sec. 102. Participation in reemployment services made a condition of benefit receipt. 
Sec. 103. State flexibility to promote the reemployment of unemployed workers. 
Sec. 104. Repeal of regulation requiring higher State taxes. 
Sec. 105. Restore State flexibility to improve unemployment program solvency. 
Sec. 106. Data standardization for improved data matching. 
Sec. 107. Technical and conforming amendments. 
Title II—Forward Funding of Remaining Federal Unemployment Compensation Funds 
Sec. 201. Special transfers to all States. 
Sec. 202. Emergency unemployment compensation transition rules. 
Sec. 203. Extended benefits program transition rules. 
Sec. 204. Emergency designation.  
IReforms of Unemployment Compensation to Promote Work and Job Creation 
101.Consistent job search requirements 
(a)In generalSection 303(a) of the Social Security Act is amended by adding at the end the following: 
 
(11)
(A)A requirement that, as a condition of eligibility for regular compensation for any week, a claimant must be able to work, available to work, and actively seeking work. 
(B)For purposes of this paragraph, the term actively seeking work means, with respect to any individual, that such individual is actively engaged in a systematic and sustained effort to obtain work, as determined based on evidence (whether in electronic format or otherwise) satisfactory to the State agency charged with the administration of the State law. 
(C)The specific requirements that must be met in order to satisfy this paragraph shall be established by the State agency, and shall include at least the following: 
(i)Registration for employment services within 14 days after making initial application for regular compensation. 
(ii)Posting a resume, record, or other application for employment on such database as the State agency may require. 
(iii)Applying, in such manner as the State agency may require, for work which is similar to that previously performed by the individual, and which offers wages comparable to wages for similar work in the local labor market in which the individual resides or is actively seeking work. . 
(b)Effective dateThe amendment made by subsection (a) shall apply to weeks beginning after the end of the first session of the State legislature which begins after the date of enactment of this Act. 
102.Participation in reemployment services made a condition of benefit receipt 
(a)Social Security ActParagraph (10) of section 303(a) of the Social Security Act is amended to read as follows: 
 
(10)
(A)A requirement that, as a condition of eligibility for regular compensation for any week— 
(i)a claimant shall meet the minimum educational requirements set forth in subparagraph (B); and 
(ii)any claimant who has been referred to reemployment services shall participate in such services. 
(B)For purposes of this paragraph, an individual shall not be considered to have met the minimum educational requirements of this subparagraph unless such individual— 
(i)has earned a high school diploma; 
(ii)has earned the General Educational Development (GED) credential or other State-recognized equivalent (including by meeting recognized alternative standards for individuals with disabilities); or 
(iii)is enrolled and making satisfactory progress in classes leading to satisfaction of clause (ii). 
(C)The requirements of subparagraph (B) may be waived for an individual to the extent that the State agency charged with the administration of the State law deems such requirements to be unduly burdensome in the case of such individual. . 
(b)Internal Revenue Code of 1986Paragraph (8) of section 3304(a) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(8)compensation shall not be denied to an individual for any week in which the individual is enrolled and making satisfactory progress in education or training which has been previously approved by the State agency; . 
(c)Effective dateThe amendments made by this section shall apply to weeks beginning after the end of the first session of the State legislature which begins after the date of enactment of this Act. 
103.State flexibility to promote the reemployment of unemployed workersTitle III of the Social Security Act (42 U.S.C. 501 and following) is amended by adding at the end the following: 
 
305.Demonstration projects
(a)The Secretary of Labor may enter into agreements, with States submitting an application described in subsection (b), for the purpose of allowing such States to conduct demonstration projects to test and evaluate measures designed— 
(1)to expedite the reemployment of individuals who establish initial eligibility for unemployment compensation under the State law of such State; or 
(2)to improve the effectiveness of a State in carrying out its State law with respect to reemployment. 
(b)The Governor of any State desiring to conduct a demonstration project under this section shall submit an application to the Secretary of Labor. Any such application shall, at a minimum, include— 
(1)a general description of the proposed demonstration project, including the authority (under the laws of the State) for the measures to be tested, as well as the period of time during which such demonstration project would be conducted; 
(2)if a waiver under subsection (c) is requested, the specific aspects of the project to which the waiver would apply and the reasons why such waiver is needed; 
(3)a description of the goals and the expected programmatic outcomes of the demonstration project, including how the project would contribute to the objective described in subsection (a)(1), subsection (a)(2), or both; 
(4)assurances (accompanied by supporting analysis) that the demonstration project would not result in any increased net costs to the State’s account in the Unemployment Trust Fund; 
(5)a description of the manner in which the State— 
(A)will conduct an impact evaluation, using a control or comparison group or other valid methodology, of the demonstration project; and 
(B)will determine the extent to which the goals and outcomes described in paragraph (3) were achieved; and 
(6)assurances that the State will provide any reports relating to the demonstration project, after its approval, as the Secretary of Labor may require. 
(c)The Secretary of Labor may waive any of the requirements of section 3304(a)(4) of the Internal Revenue Code of 1986 or of paragraph (1) or (5) of section 303(a), to the extent and for the period the Secretary of Labor considers necessary to enable the State to carry out a demonstration project under this section. 
(d)A demonstration project under this section— 
(1)may be commenced any time after the date of enactment of this section; and 
(2)may not be approved for a period of time greater than 3 years, subject to extension upon request of the Governor of the State involved for such additional period as the Secretary of Labor may agree to, except that in no event may a demonstration project under this section be conducted after the end of the 5-year period beginning on the date of enactment of this section. 
(e)The Secretary of Labor shall, in the case of any State for which an application is submitted under subsection (b)— 
(1)notify the State as to whether such application has been approved or denied within 30 days after receipt of a complete application; and 
(2)provide public notice of the decision within 10 days after providing notification to the State in accordance with paragraph (1). Public notice under paragraph (2) may be provided through the Internet or other appropriate means. Any application under this section that has not been denied within such 30 days shall be deemed approved, and public notice of any approval under this sentence shall be provided within 10 days thereafter.
(f)The Secretary of Labor may terminate a demonstration project under this section if the Secretary makes a final determination that the State has violated the substantive terms or conditions of the project. . 
104.Repeal of regulation requiring higher State taxes 
(a)In generalSection 1202(b)(2) of the Social Security Act is amended— 
(1)in subparagraph (A), by inserting and at the end; 
(2)in subparagraph (B), by striking , and and inserting a period; and 
(3)by striking subparagraph (C). 
(b)Effective dateThe amendments made by subsection (a) shall take effect as of the date of enactment of this Act. 
105.Restore State flexibility to improve unemployment program solvency 
(a)In generalSubsection (g) of section 4001 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is repealed. 
(b)Effective dateThe amendment made by subsection (a) shall take effect as of the date of enactment of this Act. 
106.Data standardization for improved data matching 
(a)In generalTitle IX of the Social Security Act is amended by adding at the end the following: 
 
911.Data standardization for improved data matching
(a)Standard data elements
(1)The Secretary of Labor, in consultation with an interagency work group established by the Office of Management and Budget, and considering State perspectives, shall, by rule, designate standard data elements for any category of information required under title III or this title. 
(2)The standard data elements designated under paragraph (1) shall, to the extent practicable, be nonproprietary and interoperable. 
(3)In designating standard data elements under this subsection, the Secretary of Labor shall, to the extent practicable, incorporate— 
(A)interoperable standards developed and maintained by an international voluntary consensus standards body, as defined by the Office of Management and Budget, such as the International Organization for Standardization; 
(B)interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model; and 
(C)interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance, such as the Federal Acquisition Regulations Council. 
(b)Data standards for reporting
(1)The Secretary of Labor, in consultation with an interagency work group established by the Office of Management and Budget, and considering State government perspectives, shall, by rule, designate data reporting standards to govern the reporting required under title III or this title. 
(2)The data reporting standards required by paragraph (1) shall, to the extent practicable— 
(A)incorporate a widely-accepted, non-proprietary, searchable, computer-readable format; 
(B)be consistent with and implement applicable accounting principles; and 
(C)be capable of being continually upgraded as necessary. 
(3)In designating reporting standards under this subsection, the Secretary of Labor shall, to the extent practicable, incorporate existing nonproprietary standards, such as the eXtensible Business Reporting Language. . 
(b)Effective dateThe amendment made by this section shall apply after September 30, 2012 . 
107.Technical and conforming amendments 
(a)Use of Unemployment Compensation To Repay OverpaymentsSection 3304(a)(4)(D) of the Internal Revenue Code of 1986 and section 303(g)(1) of the Social Security Act are amended by striking may and inserting shall. 
(b)Effective DateThe amendment made by subsection (a) shall apply to weeks beginning after the end of the first session of the State legislature which begins after the date of enactment of this Act. 
IIForward Funding of Remaining Federal Unemployment Compensation Funds 
201.Special transfers to all States 
(a)Special transfers in fiscal years 2011 and 2012Section 903 of the Social Security Act is amended by adding at the end the following: 
 
(h)Special transfers in fiscal years 2011 and 2012
(1)The Secretary of the Treasury shall transfer (as of the dates determined under paragraph (4)) from the extended unemployment compensation account to the account of each State in the Unemployment Trust Fund the amount determined with respect to such State under paragraph (2). 
(2)
(A)The amount to be transferred to a State under this subsection in any fiscal year is the amount derived by multiplying the applicable total dollar amount for such fiscal year by the applicable fraction for such State. 
(B)For purposes of subparagraph (A), the applicable total dollar amount is— 
(i)for fiscal year 2011, $12,800,000,000; and 
(ii)for fiscal year 2012, $18,200,000,000. 
(C)For purposes of subparagraph (A), the applicable fraction for a State is a fraction— 
(i)the numerator of which is the total amount of extended compensation and emergency unemployment compensation paid out by such State for weeks beginning in the 12-month period described in clause (ii); and 
(ii)the denominator of which is the total amount of extended compensation and emergency unemployment compensation paid out by all States for weeks beginning in the most recent 12-month period for which that information is available for all States as of May 1, 2011. 
(3)
(A)Except as provided in subparagraph (B), amounts transferred to a State account pursuant to this subsection shall be used only in the payment of extended compensation and emergency unemployment compensation, in accordance with applicable provisions of Federal and State law (including agreements and implementing regulations) as in effect on May 1, 2011. 
(B)A State may, pursuant to specific legislation enacted by the legislative body of the State after the date of enactment of the JOBS Act of 2011, use money transferred to the State account of such State under this subsection for
(i)the payment of unemployment compensation,
(ii)the repayment of advances made to such State under section 1201 (including interest thereon), and
(iii)reemployment services designed to enhance the rapid reemployment of unemployed workers (such as mandatory workshops, claimant assessments, resume preparation and job search assistance, wage subsidy programs, eligibility reviews, labor market information, development of a work-search plan, and training), if and only if— 
(I)the purposes and amounts are specified in the law; 
(II)the money is withdrawn and expended, for the purpose described in clause (i), (ii), or (iii) (as the case may be), after the date of enactment of the law; and 
(III)the use of the money is accounted for in accordance with standards established by the Secretary of Labor. 
(4)Transfers under this subsection shall— 
(A)to the extent that they relate to the amount set forth in paragraph (2)(B)(i), be made within 10 days after the date of enactment of this subsection; and 
(B)to the extent that they relate to the amount set forth in paragraph (2)(B)(ii), be made after September 30, 2011, and on or before October 10, 2011. . 
(b)Rule of constructionNothing in section 903(b) of the Social Security Act shall be considered to apply with respect to any transfer under section 903(h) of such Act (as amended by this section). 
(c)RegulationsThe Secretary of Labor may prescribe any operating instructions or regulations necessary to carry out this section and the amendment made by this section. 
202.Emergency unemployment compensation transition rules 
(a)RepealSection 4003 of the Supplemental Appropriations Act, 2008 is repealed. 
(b)FinancingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 is amended— 
(1)in subparagraph (F), by striking and after the semicolon; and 
(2)by adding after subparagraph (G) the following: 
 
(H)the amendment made by section 201 of the Jobs, Opportunity, Benefits, and Services Act of 2011; and . 
(c)Effective date of repeal 
(1)In generalThe amendment made by subsection (a) shall be effective with respect to weeks ending after July 6, 2011. 
(2)Rule of constructionNothing in this subsection shall be considered to affect the reimbursability of any emergency unemployment compensation paid for a week ending before July 7, 2011. 
203.Extended benefits program transition rules 
(a)In generalSection 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304 note), is amended— 
(1)in subsection (a), by striking January 4, 2012 and inserting July 6, 2011; 
(2)in subsection (b), by striking January 4, 2012 and inserting the date of enactment of the JOBS Act of 2011; and 
(3)by striking subsection (c). 
(b)Termination of provisions relating to temporary modification of extended benefit indicatorsSection 203 of the Federal-State Extended Unemployment Compensation Act of 1970, as amended by section 502 of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (Public Law 111-312; 124 Stat. 3307), is amended— 
(1)in subsection (d) (in the next to last sentence), by striking December 31, 2011 and inserting June 30, 2011; and 
(2)in subsection (f)(2), by striking December 31, 2011 and inserting June 30, 2011. 
(c)Savings provisionIn the case of any State law which, as of the date of enactment of this Act, has been amended in conformance with the amendments made by subsection (a) or (b) of section 502 of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (Public Law 111-312; 124 Stat. 3307) and section 2005(a) of the Assistance for Unemployed Workers and Struggling Families Act (Public Law 111-5; 26 U.S.C. 3304 note), the amendment made by subsection (a)(1) shall be disregarded for purposes of any provision of such State law which provides for a State off indicator or which otherwise provides for the termination of an extended benefit period by reason of the cessation of full Federal funding of sharable extended compensation or sharable regular compensation. 
204.Emergency designationThe budgetary effects of this Act are designated as an emergency requirement and necessary to meet emergency needs pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010. 
 
 
May 23, 2011 
Reported from the Committee on Ways and Means with an amendment 
May 23, 2011 
The Committee on the Budget discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed  
